Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-20 are presented for examination.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9823719, claims 1-20 of US patent no, 10146283, claims 1-20 of US patent no. 10429913 and claims 1-20 of US patent no, 10409346 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-201 and merely define an obvious variation of the invention claimed in the U.S. Patent No. 9823719, US patent no, 10146283, US patent no. 10429913 and US patent no, 10409346.

Claims 1, 14 and 17 of the instant application is anticipated by patent claims 1, 10 and 13 of the patent 9823719 contain all the limitations of claims 1, 14 and 17 of the instant application; claims 1 and 17 of the instant application is anticipated by patent claims 1 and 13 of the patent 10146283 contain all the limitations of claims 1 and 17 of the instant application; claims 1 and 17 of the instant application is anticipated by patent claims 1 and 13 of the patent 10429913 contain all the limitations of claims 1 and 17 of the instant application; claims 1 and 17 of the instant application is anticipated by patent claims 1 and 14 of the patent 10409346 contain all the limitations of claims 1 and 17 of the instant application.  Claims 1, 14 and 17 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
5.	A comparison of the independent claims in the instant application and US patent applications are shown in the table below.
US Patent No. 9823719
Instant Application (16/578641)
1.  A processor comprising: a plurality of processor cores to operate at an 
independently controllable voltage and frequency;  a plurality of linear regulators to receive a first voltage from an off-chip source and controllable to provide a regulated voltage to at least one of the plurality of processor cores;  a plurality of selectors each coupled to an output of 
of the plurality of linear regulators or a bypass voltage to a corresponding one of the plurality of processor cores;  and a power control unit (PCU) to determine an operating voltage for the plurality of processor cores, the PCU including a bypass logic to determine whether the operating voltage for the plurality of processor cores is the same voltage or at least substantially the same voltage, and responsive to the determination to cause the plurality of selectors to provide the bypass voltage to the corresponding one of the plurality of processor cores and cause the plurality of linear regulators to be disabled.

independently controllable voltage and frequency;  a plurality of integrated 
voltage regulators to receive a first voltage from an external voltage 
regulator and controllable to provide a regulated voltage to at least one of the plurality of processor cores;  a control 


method comprising: receiving, in a power controller of a multicore processor, target operating point requests from a plurality of processor cores of the multicore processor;  responsive to the plurality of processor cores requesting the same or substantially the same operating voltage, providing a bypass voltage received via an external voltage rail to the plurality of processor cores by controlling a plurality of selectors to provide the bypass voltage to the plurality of processor cores; disabling a plurality of linear regulators 
of the multicore processor;  and responsive to the plurality of processor cores not requesting the same or substantially the same operating voltage, 
controlling a first selector, coupled to receive the bypass voltage and a regulated voltage provided by a first one of the plurality of linear regulators, to 

method comprising: receiving, in a power controller of a multicore processor, target operating point requests for a plurality of processor cores of the multicore processor;  in a second mode, controlling a control circuit of the multicore processor to provide a bypass voltage received via an external voltage rail to the plurality of processor cores to cause the plurality of 
processor cores to operate at the same or substantially the same operating voltage;  in the second mode, disabling a plurality of integrated voltage regulators of the multicore processor;  and in a first mode, controlling the control circuit to cause a first integrated voltage regulator to provide a regulated voltage to a first core of the plurality of processor cores.
13.  A system comprising: a multicore processor including a plurality of processor cores to operate at an independently controllable voltage and 
frequency, a plurality of linear regulators to receive a first voltage and output a regulated voltage, a plurality of multiplexers each coupled to an output of one of the plurality of linear regulators and to one of the plurality of processor cores, each of the plurality of multiplexers to provide a regulated voltage from one of the plurality of linear regulators or an external voltage to the corresponding one of the plurality of processor cores, and a 
power control unit (PCU) to control each of the plurality of multiplexers based 
at least in part on a target operating point for the corresponding processor core, wherein the PCU is to determine whether the target operating point for the plurality of processor cores is the same voltage or at least substantially the same voltage, and responsive to the determination to cause the plurality of multiplexers to provide the external voltage to the corresponding one of the plurality of processor cores and cause the plurality of linear regulators to be disabled;  and a power management controller coupled to the multicore processor, the power management controller to provide the external voltage to the multicore processor via at least one external voltage rail.
17.  A system comprising: a multicore processor having a semiconductor die 
including: a plurality of cores to operate at an independently controllable voltage and frequency;  a plurality of internal voltage regulators to receive a first voltage from an external voltage regulator and controllable to provide a regulated voltage to at least one of the plurality of cores;  a circuit coupled to the plurality of internal voltage regulators, wherein in a first mode the circuit is to cause the regulated voltage from at least one of the plurality of 
internal voltage regulators to be provided to at least some of the plurality of cores, and in a second mode to cause a bypass voltage from the external voltage regulator to be provided to the least some of the plurality of cores;  and a power controller to determine an operating voltage for the plurality of cores, wherein in the second mode, the power controller is to cause the bypass voltage to be provided to the at least some of the plurality of cores and cause the plurality of internal voltage regulators to be disabled;  and the external voltage regulator coupled to the multicore processor, the external voltage regulator to provide the external voltage to the multicore processor via at least one external voltage rail.


US Patent No. 10146283
Instant Application (16/578641)
1.  A processor comprising: a plurality of processor cores formed on a first die, including a first processor core and a second processor core, the first and second processor cores to operate at a corresponding controllable voltage and 
provide a first regulated voltage to the first processor core via a first operating voltage rail, the first integrated voltage regulator comprising: first control circuitry to produce a first plurality of gate control signals; and a first plurality of p-type MOSFETs (pFETs) coupled to the first control circuitry, each of the first plurality of pFETs to receive a corresponding one 
of the first plurality of gate control signals, the first plurality of pFETs to generate the first regulated voltage by regulating the first input voltage based on the first plurality of gate control signals received from the first control circuitry;  a second integrated voltage regulator formed on the first die, the second integrated voltage regulator having a second input to receive a second input voltage from a second voltage rail and a second output to provide a second regulated voltage to the second processor core via a second operating voltage rail, the second integrated voltage regulator comprising: second control circuitry to produce a second plurality of gate control signals;  and a second plurality of pFETs coupled to the second control circuitry, each of the 
second plurality of pFETs to receive a corresponding one of the second plurality of gate control signals, the second plurality of pFETs to generate the second regulated voltage by regulating the second input voltage based on the second plurality of gate control signals received from the second control circuitry;  first pass-through circuitry coupled to the first voltage rail and the first operating voltage rail;  and second pass-through circuitry coupled to the second voltage rail and the second operating voltage rail;  

independently controllable voltage and frequency;  a plurality of integrated 
voltage regulators to receive a first voltage from an external voltage 



control means, each of the first plurality of switching means for receiving a 
corresponding one of the first plurality of gate control signals, the first plurality of switching means for generating the first regulated voltage by regulating the first input voltage based on the first plurality of gate control signals received from the first control means;  second integrated voltage 
regulator means formed on the first die, the second integrated voltage regulator means having a second input means for receiving a second input voltage from a second voltage rail and a second output means for providing a second regulated voltage to the second processor core via a second operating voltage rail, the second integrated voltage regulator 

including: a plurality of cores to operate at an independently controllable voltage and frequency;  a plurality of internal voltage regulators to receive a first voltage from an external voltage regulator and controllable to provide a regulated voltage to at least one of the plurality of cores;  a circuit coupled to the plurality of internal voltage regulators, wherein in a first mode the circuit is to cause the regulated voltage from at least one of the plurality of 
internal voltage regulators to be provided to at least some of the plurality of cores, and in a second mode to cause a bypass voltage from the external voltage regulator to be provided to the least some of the plurality of cores;  and a power controller to determine an operating voltage for the plurality of cores, wherein in the second mode, the power controller is to cause the bypass voltage to be provided to the at least some of the plurality of cores and cause the plurality of internal voltage regulators to be disabled;  and the external voltage regulator coupled to the multicore processor, the external voltage regulator to provide the external voltage to the multicore processor via at least one external voltage rail.

	
US Patent No. 10429913
Instant Application (16/578641)
1.  A system comprising: a processor comprising;  a plurality of processor cores formed on a first die, including a first processor core and a second processor core, the first and second processor cores to operate at a corresponding controllable voltage and frequency;  a first integrated voltage regulator formed on the first die, the first integrated voltage regulator having a first input to receive a first input voltage from a first voltage rail 
and a first output to provide a first regulated voltage to the first processor 
core via a first operating voltage rail, the first integrated voltage regulator 
first input voltage based on the first plurality of gate control signals received from the first control circuitry;  a second integrated voltage regulator formed on the first die, the second integrated voltage regulator having a second input to receive a second input voltage from a second voltage rail and a second output to provide a second regulated voltage to the second processor core via a second operating voltage rail, the second integrated voltage regulator comprising: second control circuitry to produce a second plurality of gate control signals;  and a second plurality of pFETs coupled to the second control circuitry, each of the second plurality of pFETs to receive a corresponding one of the second plurality of gate control signals, the second plurality of pFETs to generate the second regulated voltage by regulating the second input voltage based on the second plurality of gate control signals 
received from the second control circuitry;  first pass-through circuitry coupled to the first voltage rail and the first operating voltage rail;  second pass-through circuitry coupled to the second voltage rail and the second operating voltage rail;  and wherein, based on one or more first control signals, the first pass-through circuitry is to selectively couple the first 
voltage rail to the first operating voltage rail, the second pass-through circuitry is to selectively couple the second voltage rail to the second operating voltage rail, and the first and second integrated 

independently controllable voltage and frequency;  a plurality of integrated 
voltage regulators to receive a first voltage from an external voltage 
regulator and controllable to provide a regulated voltage to at least one of the plurality of processor cores;  a control circuit coupled to the plurality of integrated voltage regulators, wherein in a first mode the control circuit is to cause the regulated voltage from at least one of the plurality of integrated voltage regulators to be provided to at least some 


first integrated voltage regulator means comprising: first control means for 
producing a first plurality of gate control signals;  and a first plurality of switching means coupled to the first control means, each of the first plurality of switching means for receiving a corresponding one of the first plurality of gate control signals, the first plurality of switching means for generating the first regulated voltage by regulating the first input voltage based on the first plurality of gate control signals received from the first control means;  
second integrated voltage regulator means formed on the first die, the second 
integrated voltage regulator means having a second input means for receiving a second input voltage from a second voltage rail and a second output means for providing a second regulated voltage to the second processor core via a second operating voltage rail, the second integrated voltage regulator 
control signals;  and a second plurality of switching means coupled to the second control means, each of the second plurality of switching means for receiving a corresponding one of the second plurality of gate control signals, the second plurality of switching means for generating the second regulated voltage by regulating the second input voltage based on the second plurality of gate control signals received from the second control means;  first pass-through means coupled to the first voltage rail and the first operating voltage rail;  and second pass-through means coupled to the second voltage rail and the second operating voltage rail; wherein, based on one or more first control signals, the first pass-through means for selectively coupling the first voltage rail to the first operating voltage rail, the second pass-through means for selectively coupling the second voltage rail to the second operating voltage rail, and the first and second integrated voltage regulator means are to be disabled;  system memory means coupled to the processor;  at least one communication means coupled to the processor;  mass storage means coupled to the processor;  and external voltage regulator means coupled to the processor. 

including: a plurality of cores to operate at an independently controllable voltage and frequency;  a plurality of internal voltage regulators to receive a first voltage from an external voltage regulator and controllable to provide a regulated voltage to at least one of the plurality of cores;  a circuit coupled to the plurality of internal voltage regulators, wherein in a first mode the circuit is to cause the regulated voltage from at least one of the plurality of 
internal voltage regulators to be provided to at least some of the plurality of cores, and in a second mode to cause a bypass voltage from the external voltage regulator to be provided to the least some of the plurality of cores;  and a power controller to determine an operating voltage for the plurality of cores, wherein in the second mode, the power controller is to cause the bypass voltage to be provided to the at least some of the plurality of cores and cause the plurality of internal voltage regulators to be disabled;  and the external voltage regulator coupled to the multicore processor, the external voltage regulator to provide the external voltage to the multicore processor via at least one external voltage rail.


US Patent No. 10409346
Instant Application (16/578641)
1.  A system on chip (SoC) comprising: a plurality of processor cores formed on a first die, including a first processor core and a second processor core, the first and second processor cores to operate at a corresponding controllable voltage and frequency; a cache memory shared by two or more of the plurality of processor cores;  an integrated memory controller 
MOSFETs (pFETs) coupled to the first control circuitry, each of the first plurality of pFETs to receive a corresponding one of the first plurality of gate control signals, the first plurality of pFETs to generate the first regulated voltage by regulating the first input voltage based on the first 
plurality of gate control signals received from the first control circuitry; a second integrated voltage regulator formed on the first die, the second integrated voltage regulator having a second input to receive a second input voltage from a second voltage rail and a second output to provide a second regulated voltage to the second processor core via a second operating voltage rail, the second integrated voltage regulator comprising: second control circuitry to produce a second plurality of gate control signals;  and a second plurality of pFETs coupled to the second control circuitry, each of the second plurality of pFETs to receive a corresponding one of the second plurality of gate control signals, the second plurality of pFETs to generate the second 
regulated voltage by regulating the second input voltage based on the second plurality of gate control signals received from the second control circuitry;  
a power controller to determine an operating voltage for the plurality of 

pass-through circuitry is to selectively couple the second voltage rail to the 
second operating voltage rail, the first and second integrated voltage regulators are to be disabled;  wherein, in a second mode, the first pass-through circuitry is to selectively decouple the first voltage rail from the first operating voltage rail, the second pass-through circuitry is to 
selectively decouple the second voltage rail from the second operating voltage 
rail, and the first and second integrated voltage regulators are engaged to provide the first regulated voltage and the second regulated voltage, respectively;  and a Peripheral Component Interconnect Express (PCIe) interface formed on the first die to interface with another circuit. 

independently controllable voltage and frequency;  a plurality of integrated 
voltage regulators to receive a first voltage from an external voltage 
regulator and controllable to provide a regulated voltage to at least one of the plurality of processor cores;  a control 


comprising: first control means for producing a first plurality of gate control 
signals;  and a first plurality of switching means coupled to the first control means, each of the first plurality of switching means for receiving a corresponding one of the first plurality of gate control signals, the first plurality of switching means for generating the first regulated voltage by 
regulating the first input voltage based on the first plurality of gate control signals received from the first control means;  a second integrated voltage regulator means formed on the first die, the second integrated voltage regulator means having a second input means for receiving a second input voltage from a second voltage rail and a second output means for providing a second regulated voltage to the second processor core via a second operating voltage rail, the second integrated voltage regulator means comprising: second control means for producing a second plurality of gate control signals;  and a second plurality of switching means coupled to the second control circuitry means, each of the second plurality of switching means for receiving a corresponding one of the second plurality of gate control signals, the second plurality of switching means for generating the second regulated voltage by regulating the second input voltage based on the second plurality of gate control signals received from the second control means; a power control means for determining an operating voltage for the plurality of processor cores; first pass-through means coupled to the first voltage rail and the first 
operating voltage rail;  second pass-through means coupled to the second 
voltage rail and the second operating voltage rail;  wherein, in a first mode, 

the first operating voltage rail, the second pass-through means for selectively 
coupling the second voltage rail to the second operating voltage rail, the first and second integrated voltage regulator means are to be disabled; wherein, in a second mode, the first pass-through means for selectively decoupling the first voltage rail from the first operating voltage rail, the second pass-through means for selectively decoupling the second voltage rail from the second operating voltage rail, and the first and second integrated voltage regulator means are engaged to provide the first regulated voltage and the second regulated voltage, respectively;  and a Peripheral Component Interconnect Express (PCIe) interface means formed on the first die to interface with another circuit means. 

including: a plurality of cores to operate at an independently controllable voltage and frequency;  a plurality of internal voltage regulators to receive a first voltage from an external voltage regulator and controllable to provide a regulated voltage to at least one of the plurality of cores;  a circuit coupled to the plurality of internal voltage regulators, wherein in a first mode the circuit is to cause the regulated voltage from at least one of the plurality of 
internal voltage regulators to be provided to at least some of the plurality of cores, and in a second mode to cause a bypass voltage from the external voltage regulator to be provided to the least some of the plurality of cores;  and a power 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

Mar. 12, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115